

116 HR 8285 IH: Election Fraud Prevention Act
U.S. House of Representatives
2020-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8285IN THE HOUSE OF REPRESENTATIVESSeptember 17, 2020Ms. Gabbard (for herself and Mr. Rodney Davis of Illinois) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Help America Vote Act of 2002 to prohibit payments under such Act to States which permit ballot harvesting, and for other purposes.1.Short TitleThis Act may be cited as the Election Fraud Prevention Act.2.FindingsCongress finds the following:(1)The elections clause in the United States Constitution provides the States the responsibility of the administration of the elections process within their jurisdictions.(2)Free and fair elections are the lock and key to the democratic process in the United States and it is Congress’ duty to protect and uphold the responsibility of the States to conduct an election process with the utmost integrity regardless of political party affiliation.(3)Depending on the State or locality, voters have the option of leaving their mail ballots in a drop box, having their ballots collected and submitted by a third party, or returning them at the polls or a local election office.(4)Third-party collection of ballots, which some refer to as ballot harvesting, is a practice long used by special-interest groups and both major political parties that is viewed either as a voter service that boosts voter turnout or an activity that has the potential to make elections vulnerable to fraud. (5)Today, several States have allowed or tried to limit ballot harvesting by restricting who can turn in another person’s ballot. Nine States allow a family member to return a ballot for a voter, 27 States allow voters to designate someone to return their ballot for them, although some of these States have placed limits on who may collect the ballots or how many they may collect, and 13 States are silent on the issue of ballot collection.3.Prohibition on payments to States allowing collection and transmission of ballots by certain third parties(a)In GeneralSubtitle D of title II of the Help America Vote Act of 2002 (52 U.S.C. 21001 et seq.) is amended by adding at the end the following new part:7Prohibition on Payments to States Allowing Collection and Transmission of Ballots by Certain Third Parties297Eligibility for payments of states allowing collection and transmission of ballots by certain third parties(a)In GeneralA State is not eligible to receive funds under this Act unless the State has in effect a law that prohibits an individual from the knowing collection and transmission of a ballot in an election for Federal office that was mailed to another person, other than an individual described as follows:(1)An election official while engaged in official duties as authorized by law.(2)An employee of the United States Postal Service while engaged in official duties as authorized by law.(3)Any other individual who is allowed by law to collect and transmit United States mail, while engaged in official duties as authorized by law.(4)A family member, household member, or caregiver of the person to whom the ballot was mailed.(b)DefinitionsFor purposes of this section, with respect to a person to whom the ballot was mailed:(1)The term caregiver means an individual who provides medical or health care assistance to such person in a residence, nursing care institution, hospice facility, assisted living center, assisted living facility, assisted living home, residential care institution, adilt day health care facility, or adult foster care home.(2)The term family member means an individual who is related to such person by blood, marriage, adoption or legal guardianship.(3)The term household member means an individual who resides at the same residence as such person..(b)Clerical AmendmentThe table of contents of such Act is amended by inserting after the item relating to section 296 the following new item:Part 7—Prohibition on Payments to States Allowing Collection and Transmission of Ballots by Certain Third Parties Sec. 297 Eligibility for payments of States allowing collection and transmission of ballots by certain third parties..